                   Case 18-18642      Doc 47     Filed 10/18/19    Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division


In Re:    Karen Cookson                               Case No. 18-18642-MMH
                                                      Chapter 13

**********************************
BSI Financial Services, INC., Movant
vs.

Karen Cookson, Debtor
Robert S. Thomas, II, Trustee
                      Respondent(s)


 NOTICE OF DEFAULT AND NOTICE OF TERMINATION OF AUTOMATIC STAY

         The Debtor has failed to comply with the Consent Order and Stipulation Modifying

Automatic Stay entered April 11, 2019, in the following manner:



         The Debtor should have paid regular monthly payments in the amount of $1,821.90 per

month for the months of April 2019 through July 2019 and $1,818.58 per month for the months

of August 2019 through October 2019. “Additional” monthly payments should have been made

in the amount of $2,904.68 per month for the months of April 2019 through July 2019 and

$2,904.69 for the month of August 2019 through September 2019. The debtor has paid $0.00.

The amount necessary to cure the default is therefore $30,271.44, which includes attorney’s fees

and costs in the amount of $100.00. All subsequent payments and late charges that come due

after the filing of this notice must be included in the payment to cure the default.

         Under the provisions of the Consent Order, the stay of Section 362 (a) will terminate and

the Movant will resume the foreclosure of its Deed of Trust recorded among the land records of

Anne Arundel County, Maryland, and which is secured by the property of the Debtors at 1249


                                                                                       18-603334
                  Case 18-18642     Doc 47    Filed 10/18/19    Page 2 of 3




Pekin Road, Pasadena, Maryland 21122, unless the default noted is cured within ten (10) days

from the date this notice is filed. The Consent Order applies to proceedings for possession of

the property after foreclosure.



       Signed and mailed this 18th day of October, 2019.


                                           Respectfully submitted:


                                           /s/ Kevin Feig, Esq. (KF)
                                           Kevin Feig, Esq.
                                           Attorney for Movant
                                           Bar No. 15202
                                           McCabe, Weisberg & Conway, LLC
                                           312 Marshall Avenue, Suite 800
                                           Laurel, MD 20707
                                           301-490-1196
                                           bankruptcymd@mwc-law.com




                                                                                   18-603334
                  Case 18-18642       Doc 47     Filed 10/18/19      Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 18th day of October, 2019 I reviewed the Court’s CM/ECF system

and it reports that an electronic copy of the foregoing pleading will be served electronically by

the Court’s CM/ECF system on the following:


Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, Maryland 21286
ECF@ch13balt.com

Nicholas J. DelPizzo, III
7222 Holabird Avenue
Baltimore, Maryland 21222
njdelpizzo@aol.com


I hereby further certify that on the 18th day of October, 2019, a copy of the foregoing pleading

was also mailed first class mail, postage prepaid to:


Karen Cookson
1249 Pekin Road
Pasadena, Maryland 21122
(Via U.S Mail)

Douglas Cookson
1249 Pekin Road
Pasadena, Maryland 21122
(Via U.S. Mail)


                                              /s/ Kevin Feig, Esq.
                                              Kevin Feig, Esq.




                                                                                        18-603334
